Forward-Looking Statements 2 Transaction Highlights (1) Assumes $1.4 million in cost savings in 2012 3 Transaction Summary Transaction value includes vesting of stock options with an estimated cost of approximately $1 million and includes 47,900 shares of SE Financial stock owned by Beneficial 4 St. Edmond's Overview 5 St. Edmond's Overviewcont'd 6 Strengthens Beneficial's Footprint & Density 7 Pro Forma Loans and Deposits(Unaudited) 8 Pro Forma Financial Impact 9 Cost Savings Summary (A)Other expense cost savings relate to Legal and Professional fees, elimination of redundant operations contracts and services, marketing, insurance, dues and subscriptions 10 Comprehensive Due Diligence Process 11 Comprehensive Due Diligence Processcont'd 12 13
